Citation Nr: 1241289	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Roanoke, Virginia RO.  The Board Remanded the appeal in April 2012.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 Travel Board hearing, the Veteran testified that he was initially treated after service at VA for his feet, knees, and back in the late 1980s and early 1990s.  Following the Board's April 2012 Remand, the Richmond VA Medical Center, where the Veteran reported he was first treated, was asked for records dating from 1996 to 1999 and for CAPRI records from 2008 to 2012.  However, the Veteran has stated that he was treated in the 1980s and early 1990s.  The 1997 records appear to reflect that the Veteran was receiving ongoing treatment, and that records prior to 1997 may be available.  More than 600 pages of VA clinical records have been added to the virtual (electronic) record on appeal.  Nevertheless, a further attempt to obtain additional records reflecting VA treatment prior to 1997 is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the records from 1997 to the present reflect that the Veteran has consistently reported a history of neck pain and of back pain starting in 1978.  

The opinion obtained with respect to the onset of foot disorders states that a diagnosis of pes planus has not been assigned since 2002, and so cannot be chronic and continuous since the Veteran's service.  However, VA clinical records dated from 2008 to 2010 include references to a diagnosis of pes planus.  Therefore, a more accurate summary of the facts is required in the opinion with respect to the Veteran's contention that pes planus has been chronic since his service separation.  

Additionally, the Board notes that the Veteran's claim for service connection for a foot disorder is not limited to a claim for service connection for pes planus.  Opinion as to the likelihood that any current foot disorder is related to the Veteran's service is required.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA clinical records from March 2012 to the present.

2.  The Veteran should be specifically asked to identify any non-VA treatment for the knees, feet, or back prior to 1997.  He should be asked to identify any facility that conducted radiologic examination of the knees, feet, or back prior to 1997, particularly if he still receives care at such facility.  He should identify each facility that provided inpatient hospitalization or outpatient surgery prior to 1997, even if not for a disorder of the back, feet, or knees.  Admission history and physical examination reports, pre-operative evaluations, or other reports of medical history, should be requested, with the Veteran's consent, as appropriate.

3.  Request the Veteran's original VA outpatient treatment records, to include handwritten records, prior to 1997.   

4.  The Veteran should be asked should be asked to authorize release of any relevant post-service employment records that might be available from his employment as a pipe fitter, in construction, or as an auto mechanic.  

5.  AFTER every effort to obtain all VA outpatient treatment records available, to include original and handwritten VA treatment folders, the Veteran should be afforded VA examination of the feet.  The examiner and the Veteran should be advised that the purpose of the examination is to determine the likelihood that the Veteran has a current foot disorder that was incurred during or as a result of his service or was aggravated during service.  The examiner should review the Veteran's service records, including an August 1966 report that the Veteran complained of flat feet and some pronation was seen, a November 1966 referral of the Veteran to podiatry clinical for arch supports, and the May 1968 separation examination, as well as the Veteran's lay statements and his testimony at a January 2012 Travel Board hearing.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for a disorder of the right foot, left foot, or bilateral feet, if: 
	(i) the Veteran has a current right foot, left foot, or bilateral foot disorder; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation of injury or disease, or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service, or an incident thereof, or chronicity and continuity of symptoms; or 
	(iv) there is medical evidence that a foot disorder is secondary to or aggravated by a service-connected disability; or,
	(v) there is medical evidence that a right foot, left foot, or bilateral foot disorder clearly and unmistakably existed prior to the Veteran's period of active service, and, there is no clear and unmistakable evidence that the foot disorder was not aggravated during active duty (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression).  
	Then, the examiner should address the following questions: 
	(i) What disorders of the right foot, left foot, or bilateral feet are currently manifested?  Please explain the assigned diagnoses.  If you determine that pes planus is not currently manifested in either foot, explain why that diagnosis is not appropriate.  
	(ii) Is there clear and unmistakable evidence that the Veteran had a foot disorder prior to his service?  If so, is there clear and unmistakable evidence that the pre-existing disorder was not permanently increased in severity during the Veteran's service?
	(iii) Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current foot disorder which was incurred during or as a result of the Veteran's service, or some incident thereof, or has been chronic and continuous since the Veteran's service separation in 1968?  Please provide an opinion that addresses each current disorder in providing the opinion as to likelihood of a nexus between the Veteran's service and a current foot disorder.
	Acknowledge and discuss any lay evidence of a continuity of symptomatology.  
	Set forth the facts or information which form the basis for each opinion. 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

6.  The Veteran should be afforded VA examination of the back, to include neurologic or orthopedic examination as necessary, to determine whether the Veteran has a current back disorder which is related to his service.  The examiner should review the Veteran's service records, including the May 1968 separation examination, as well as the Veteran's lay statements and his testimony at a January 2012 Travel Board hearing.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for a back disorder if:
	(i) he has a current back disorder; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation of the disorder or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service or chronicity and continuity of symptoms; or,
	(iv) there is medical evidence that a back disorder is secondary to or aggravated by a service-connected disability; or,
	(v) there is medical evidence that a back disorder clearly and unmistakably existed prior to the Veteran's period of active service, and, there is no clear and unmistakable evidence that the back disorder was not aggravated during service (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression).  
	Then, the examiner should address the following questions: 
	(i) Assign a diagnosis for each current back disorder.  	(ii) Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current back disorder which was incurred during service, or as a result of service, or was aggravated in service, or is secondary to or aggravated by a service-connected disability?  
	For a finding of aggravation, is there clear and unmistakable evidence that the Veteran had a back disorder prior to his service?  If so, was that disorder manifested during service?  If so, is there clear and unmistakable evidence that the pre-existing disorder was not permanently increased in severity during the Veteran's service?
	Set forth the facts or information which form the basis for each opinion. 
	Acknowledge and discuss any lay evidence of a continuity of symptomatology.  
	If it is less than likely that a back disorder is a result of the Veteran's service or was aggravated by the Veteran's active service, or have been chronic since the Veteran's service separation in 1968, and it is less than likely that a back disorder results from or is aggravated by any service-connected disability, please provide an opinion as to the facts and factors resulting in the current back disorder or an estimated date of onset of the current back disorders. 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

7.  The Veteran should be afforded VA examination of the knees to determine whether the Veteran has a current knee disorder related to his active service.  The examiner should review the Veteran's service records and post-service VA and private records, including those obtained on Remand, as well as the Veteran's lay statements and testimony before the Board in 2012.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for a knee disorder if:
	(i) he has a current knee disorder; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service, or chronicity and continuity of symptoms; or,
	(iv) there is medical evidence that a knee disorder is secondary to or aggravated by a service-connected disability or treatment of a service-connected disability; or, 
	(v) there is medical evidence that a knee disorder clearly and unmistakably existed prior to the Veteran's period of active service, and, there is no clear and unmistakable evidence that the knee disorder was not aggravated during active duty (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression).  
	Then, the examiner should address the following questions: 
	(i) Assign a diagnosis for each current knee disorder.  	(ii) Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current knee disorder which was incurred during service, or as a result of service, or was aggravated in service, or is secondary to or aggravated by a service-connected disability?  
	For a finding of aggravation, is there clear and unmistakable evidence that the Veteran had a knee disorder prior to his service?  If so, was that disorder manifested during service?  If so, is there clear and unmistakable evidence that the pre-existing disorder was not permanently increased in severity during the Veteran's service?
	Acknowledge and discuss any lay evidence of a continuity of symptomatology.  
	Set forth the facts or information which form the basis for each opinion. 
	If it is less than likely that a knee disorder is a result of the Veteran's service or was aggravated by the Veteran's active service or has been chronic since the Veteran's service separation in 1968, and it is less than likely that a knee disorder results from or is aggravated by any service-connected disability, please provide an opinion as to the facts and factors resulting in the current knee disorder or the estimated date of onset of current knee disorders. 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

8.  After completing the above actions, and any other development indicated by any response received, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


